Citation Nr: 0007145	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1945 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO) which 
denied service connection for a left knee disability.  In 
April 1998, the veteran testified before a hearing officer at 
the RO, and in January 2000, he testified at a Travel Board 
hearing in Nashville.


FINDING OF FACT

The veteran has presented no credible evidence of an in-
service occurrence or aggravation of a left knee disability.  


CONCLUSION OF LAW

The claim of service connection for a left knee disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

At the veteran's military enlistment medical examination, it 
was noted that he had an old injury to the right knee.  In-
service medical records show that he repeatedly sought 
treatment for right knee pain.  In June 1946, he was 
hospitalized for observation of suspected right knee 
arthritis; however, X-ray examination of the right knee 
showed no evidence of arthritis and the diagnosis on 
discharge was no disease found.  At his November 1946 
military separation medical examination, right knee weakness 
was noted.  

The veteran's service medical records, including his November 
1946 military separation medical examination report, are 
entirely negative for complaints or findings of a left knee 
disability.  

In February 1959, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension), claiming 
service connection for a right knee disability.  His 
application form, which he completed and signed beneath a 
certification of truthfulness, is entirely silent for 
notations of a left knee disability.  Upon receipt of his 
claim, the RO contacted the veteran by March 1959 letter and 
asked him to submit medical evidence of a current right knee 
disability.  The veteran did not respond to the RO's request 
and in June 1959, his claim of service connection for a right 
knee disability was denied.

In April 1980, the veteran again filed an application for 
service connection for a right knee disability.  His 
application form, which he again signed beneath a 
certification of truthfulness, is entirely silent for 
notations of a left knee disability.  Upon receipt of his 
claim, the RO contacted the veteran by April 1980 letter and 
again asked him to submit medical evidence of a current right 
knee disability.  

In response to the RO request, the veteran submitted a lay 
statement from an individual who indicated that the veteran 
had previously done some minor repair work for him.  However, 
he indicated that the veteran had recently refused work 
citing "increasing problems with his right knee."  
(Emphasis added).  Also submitted by the veteran in support 
of his claim of service connection for a right knee 
disability was a March 1980 letter from a private medical 
provider who indicated that he had been treating the veteran 
since November 1952 for knee problems.

By August 1980 rating decision, the RO denied the veteran's 
claim of service connection for a right knee disability on 
the basis that it had preexisted service and had not been 
aggravated therein.  The veteran appealed the RO 
determination, stating in his September 1980 Notice of 
Disagreement that his right knee had bothered him all through 
service.  

In support of his appeal, the veteran submitted a notarized 
statement in October 1980 outlining his contentions to the 
effect that his right knee disability had begun during 
service.  His statement is entirely silent as to a left knee 
disability.  The Board notes that the veteran's statement 
includes the following certification:  "I hereby certify 
that the information I have given is true to the best of my 
knowledge and belief."  Also submitted by the veteran were 
notarized statements from his wife and sister-in-law 
indicating that the veteran had complained after service of a 
right knee disability.  Their statements are entirely 
negative for indications that the veteran complained of left 
knee problems.

In November 1980, the veteran gave sworn, detailed testimony 
at a hearing at the RO in support of his claim of service 
connection for a right knee disability.  He testified that he 
injured his right knee in service and that he had constant 
right knee pain since that time.  He acknowledged that he had 
injured his right knee prior to service, by hitting it with a 
sledgehammer, but stated that his pre-service right knee 
injury had resolved.  When asked about his "other [left] 
knee," he responded under oath, "Nothing's wrong with it."  
When asked further, he agreed that it (the left knee) was 
perfectly all right, and that there was nothing wrong with it 
as he could "kick a football about half the size of this 
building a little bit."  (See November 20, 1980 hearing 
transcript, pp. 24-25.)

By July 1981 decision, the Board denied service connection 
for a right knee disability on the basis that that the 
preexisting right knee disability had not been aggravated in 
service.

In October 1982, the veteran filed a third application for 
service connection for a right knee disability.  His 
application form, which he again signed beneath a 
certification of truthfulness, is entirely silent for 
notation of a left knee disability.  By October 1982 letter, 
the RO advised the veteran that his claim of service 
connection for a right knee disability had been denied by the 
Board in July 1981 and that new and material evidence was 
required to reopen his claim.

In May 1997, the veteran submitted an application for service 
connection for a left knee disability.  On his application 
form, which he signed below a certification of truthfulness, 
he indicated that he had a left knee disability which began 
in 1945 during basic training.  

In support of the veteran's claim, the RO contacted the 
private physicians he identified in his application and 
requested copies of pertinent treatment records.  These 
providers submitted clinical records, dated from September 
1991 to July 1997.  A careful review of these records shows 
that in September 1991, the veteran sought treatment for left 
knee pain, which he stated had been present for the past two 
to three months.  He specifically denied a history of left 
knee injury.  Although X-ray examination of the left knee was 
negative, the assessment was mild degenerative arthritis.  
Subsequent treatment records show continued complaints of 
left knee pain.  No history of in-service left knee injury is 
recorded anywhere in these private treatment records, nor 
does any record provide a nexus to the veteran's period of 
service.  Moreover, these records conspicuously lack any 
recorded history of continuity of left knee symptoms since 
service.

Given the history of the veteran's case, including the fact 
that the service medical records are entirely silent for 
notation of a left knee disability, the RO apparently assumed 
that the veteran had been mistaken in claiming service 
connection for a left knee disability, rather than a right 
knee disability.  As such, by August 1997 rating decision, 
the RO denied service connection for a right knee disability, 
finding that new and material evidence had not been submitted 
to reopen the claim.

On a September 1997 VA Form 21-4138, Statement in Support of 
Claim, however, the veteran responded that he was, in fact, 
claiming service connection for a left knee disability.  He 
claimed that although his service medical records showed 
notations of a right knee disability, his problem had 
actually been with his left knee all along.  The veteran 
signed the statement under a certification that his 
statements were true and correct to the best of his knowledge 
and belief.  The Board notes that the VA Form 21-4138 also 
contains a notification to the effect that the law provides 
"severe penalties which include fine or imprisonment, or 
both, for the willful submission of any statement or evidence 
of a material fact, knowing it to be false."

By February 1998 rating decision, the RO denied service 
connection for a left knee disability, noting that the 
service medical records were entirely negative for 
indications of a left knee disability and the record 
contained no competent medical evidence of a nexus between 
the current left knee disability and the veteran's military 
service.  The veteran appealed the RO's determination, 
arguing that his current left knee disability was, in fact, 
related to his period of service.

The record contains a copy of a March 1998 letter from the 
veteran to his congressional representative seeking support 
in his claim for VA benefits.  In his letter, the veteran 
indicated that he had sustained a left knee injury prior to 
his period of service in 1945, which had been aggravated 
therein.  He stated that VA records "indicate a right knee 
injury which is incorrect."  

In support of his appeal, in April 1998, the veteran 
testified under oath before a local hearing officer at the 
RO.  The veteran again stated that he was pursuing a claim of 
service connection for a left knee disability; he claimed 
that all references to the right knee in his service medical 
records in fact referred to his left knee.  He emphasized 
that he never had any problems with this right knee.  The 
veteran testified that he had injured his left knee prior to 
service with a sledge hammer.  He stated that he then 
reinjured his left knee in service and had had problems ever 
since.  He testified that he sought post-service treatment 
for left knee pain; however, he stated that he was, 
unfortunately, unable to remember any of the doctors' names.  
The Hearing Officer advised the veteran that it would be to 
his benefit to submit treatment records from the 1950s to the 
present showing left knee complaints.  See Constantino v. 
West, 12 Vet. App. 517 (1999) (even in the absence of a well-
grounded claim, hearing officer has a duty to suggest the 
submission of evidence which the claimant may have overlooked 
and which would be of advantage to the claimant's position).  

In a May 1998 statement, the veteran indicated that "any and 
all physicians that may have treated me during [the 1950s to 
the 1970s] are deceased and we are unable to locate any 
records of treatment."  

In May 1998, the veteran was afforded a VA medical 
examination.  The examiner noted that there were no medical 
records available for his review in conjunction with the 
examination.  As such, the veteran provided a history to the 
examiner as follows:  he reported that he sustained a 
crushing type injury to his left knee prior to service, when 
he struck himself with a hammer.  He told the examiner that 
he thereafter had only occasional left knee problems; 
however, after he began his period of military service, he 
stated that he began to experience significant left knee pain 
and swelling.  The diagnoses included moderate degenerative 
arthritis and chondromalacia patella in the left knee.  The 
examiner indicated that the veteran's left knee condition 
"was present prior to his entry into the military but likely 
as not worsened by his time in the military."  

In January 2000, the veteran testified at a Board hearing at 
the RO, reprising his recent assertions that all references 
to his right knee in his service medical records, his 
previous claims, and all evidence submitted in support 
thereof, were erroneous.  Rather, he alleged that it was 
actually his left knee that was symptomatic all along.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1999), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Evidentiary 
assertions by a claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993). 

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Analysis

After carefully considering the veteran's contentions, along 
with the evidence of record, the Board concludes that his 
claim of service connection for a left knee disability is not 
well grounded.  

As set forth above, the veteran's service medical records 
document extensive treatment for a right knee disability.  
However, they are entirely silent as to complaints or 
findings of a left knee disability.  Likewise, the post-
service medical evidence is entirely silent for complaints or 
findings of a left knee disability for approximately 45 years 
after his separation from service.  The first notation of a 
left knee disability is in September 1991, at which time the 
veteran indicated in a clinical setting that his left knee 
symptoms had been present for only two to three months.  The 
Board also notes that the veteran submitted claims of service 
connection for a right knee disability in February 1959, 
April 1980, and October 1982, all of which are entirely 
silent for mention of a left knee disability.  The Board also 
finds it significant that when the veteran testified in 
November 1980 in support of an unsuccessful claim of service 
connection for a right knee disability, he affirmatively 
indicated that he had never had problems with his left knee, 
including prior to, during, and after his period of military 
service.

The veteran now contends that all references to his right 
knee in his service medical records, his previous claims, and 
all evidence he submitted in support thereof, were, in fact, 
meant to refer to his left knee.  Quite simply, the Board 
finds that the veteran's assertions to this effect are 
inherently incredible.  

As noted, for the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true.  There is, however, an important 
exception to that rule, as no such presumption applies to 
evidence that is inherently incredible.  King, 5 Vet. App. at 
21; see also Samuels v. West, 11 Vet. App. 433, 436 (1998) 
(where appellant sought service connection for post-traumatic 
stress disorder based on claimed stressors occurring during 
"combat" in Vietnam and the official record clearly showed 
he never served in Vietnam, no presumption of credibility 
attached to his statements of in-service claimed stressors).

The Board finds that this case falls squarely within the 
"inherently incredible" exception set forth above.  
Notwithstanding the overwhelming evidence of record 
(including the veteran's own previous sworn statements and 
those of his family and friends) which consistently 
demonstrates a long history of right knee disability (not 
left knee disability)), the Board is absolutely incapable of 
accepting the notion that every military physician who ever 
treated the veteran recorded clinical findings pertaining to 
the right knee, when, in fact, it was his left knee that was 
symptomatic.  Such assertions are, frankly, preposterous and 
warrant no further discussion.

Because the veteran's assertions are inherently incredible, 
the Board finds that the May 1998 VA medical opinion to the 
effect that the veteran's current left knee disability is 
related to his period of service is of no probative value.  
The VA examiner specifically indicated that there were no 
medical records for review; thus, it is clear that he relied 
on the veteran's fictive recitation of his medical history in 
reaching his opinion.  The Court has held that an opinion 
based on an inaccurate factual premise has no probative 
value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see 
also Jones v. West, 13 Vet. App. 129 (1999); Grover v. West, 
12 Vet. App. 109, 112 (1999) (due to lack of service medical 
evidence indicating a fracture suffered during service, any 
post-service medical reference to a fractured foot suffered 
by the veteran in 1975, without a review of his service 
medical records, cannot be considered competent medical 
evidence).

Because the veteran's recent evidentiary assertions regarding 
a left knee disability in service and continuity of 
symptomatology thereafter are inherently incredible (in fact, 
bordering on pretense, but for their utter implausibility), 
and because the May 1998 VA medical opinion is of no 
probative value because it was made in reliance on an 
inaccurate history supplied by the veteran, the Board must 
conclude, as did the RO, that the claim of service connection 
for a left knee disability is not well grounded.  Absent 
medical or lay evidence of in-service occurrence or 
aggravation of a left knee disability or injury, and absent 
competent medical evidence of a nexus between an in-service 
disease or injury and the current left knee disability, the 
claim is not well grounded and must be denied.  Epps, 126 
F.3d at 1468; see also Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

Since a well-grounded claim has not been submitted, VA has no 
duty to assist the veteran in the development of facts 
pertinent to this claim.  38 U.S.C.A. 5107(a).  Nonetheless, 
VA has an obligation to notify a veteran under section 
5103(a) when the circumstances of the case put the Department 
on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the claim "plausible" 
and that such evidence had not been submitted with the 
application.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  In this case, however, the veteran has not 
identified any available evidence that has not been submitted 
or obtained, which would support a well-grounded claim.  
Thus, VA has satisfied its duty to inform the veteran under 
38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240 
(1996).

In the alternative, the Board finds that even if it were to 
conclude the claim is well grounded and rule on the merits, 
the ultimate determination would remain the same.  Holbrook 
v. Brown, 8 Vet. App. 91 (1995).  In other words, even if the 
Board were to afford the veteran's recent statements the 
presumption of truthfulness and find the claim well grounded, 
in a merits determination, his statements that all references 
to his right knee in his service medical records are 
erroneous (and that it was actually his left knee that was 
symptomatic) would be overwhelmingly outweighed by the 
contemporaneously-recorded evidence including (1) the service 
medical records showing only a right knee disability; (2) his 
own February 1959, April 1980, and October 1982 formal 
applications for service connection for a right knee 
disability, (3) October 1980 notarized statements from the 
veteran, his wife, and sister-in-law showing complaints of a 
right knee disability; (4) his own previous sworn testimony 
at a November 1980 hearing that his right knee was 
symptomatic in service and that he had no problem with his 
left knee, and (5) the September 1991 private medical 
evidence showing a history of left knee pain for the past two 
to three months only with no history of a prior injury.  

In a merits determination, the Board would find that the 
evidence set forth above is far more probative than the 
veteran's recent contentions for several reasons.  First, his 
recent statements of a left knee disability in service are 
totally inconsistent with the other evidence of record, 
including his own previous sworn statements.  Moreover, the 
contemporaneously-completed records are far more probative 
than the veteran's recent statements, which are undeniably 
colored by the potential for financial gain.  Thus, the Board 
would find that the service medical records, the veteran's 
previous statements regarding a right knee disability, and 
those of his relatives and acquaintances, greatly outweigh 
his recent recollections.  Likewise, the Board would afford 
the May 1998 VA medical opinion very little probative value 
as it was dependent on historical inaccuracies.  Reonal, 5 
Vet. App. at 461.  

Discounting this evidence, there is no other medical evidence 
of record linking the veteran's current left knee disability 
to service.  Despite this fact, the Board would find that VA 
has no further duty to assist the veteran in the development 
of facts pertinent to the claim by remanding the matter for a 
VA medical examination and opinion on etiology of the 
veteran's current left knee disability.  38 U.S.C.A. 5107(a).  
Such development would be pointless as the fact remains that 
the service medical record show no left knee disability, nor 
does the record document a left knee disability until 
September 1991, approximately 45 years after service.  The 
veteran has himself acknowledged that records prior to that 
time are not available.  Thus, the only evidence of record 
available to the examiner to use in reaching his opinion on 
whether the veteran's left knee disability had its inception 
in service would be the medical evidence already of record 
(which is, obviously, not favorable to the veteran), and his 
own assertions, which could not be deemed satisfactory 
because the record is clear that his evidentiary assertions 
are wholly untrustworthy.  Thus, it is virtually impossible 
to perceive how a VA medical examination could avail the 
veteran of any benefit and would only serve to deplete 
limited VA resources at the expense of other veterans.  
Therefore, in a merits determination, the Board would find 
that the evidentiary record had been developed to the extent 
possible, that further development efforts would prove to be 
fruitless, and that any additional development would not 
change the outcome of this case.


ORDER

Service connection for a left knee disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

